Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Egitto, J.), imposed March 19, 1982, upon his conviction of manslaughter in the first degree, upon his plea of *799guilty, the sentence being an indeterminate period of imprisonment of 4 to 12 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate period of imprisonment of two to six years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated. Mollen, P. J., Gulotta and Thompson, JJ., concur; Mangano, J., dissents and votes to affirm the sentence.